Citation Nr: 1001456	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from September 1966 to September 1968, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.  The appellant filed a 
timely notice of disagreement (NOD) with this decision.  

The RO treated August 2007 correspondence from the appellant 
as a reopened claim, and again denied service connection for 
the cause of the Veteran's death in an August 2008 decision.  
The appellant initiated a new appeal of this decision, but 
the Decision Review Officer (DRO) reviewing the file 
recognized that the claim had, in fact, been actively pursued 
since the original filing.  The issues listed above reflect 
that there is no need for new and material evidence to reopen 
a previously denied claim.

The appellant testified at an October 2009 personal hearing 
held before the undersigned Veterans Law Judge at the Board's 
offices in Washington, DC.  A transcript of the hearing is 
associated with the claims file.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death certificate lists the cause of the Veteran's death 
as hypertensive heart disease and insulin dependent diabetes 
mellitus.  His August 2003 heart transplant and recent onset 
of transplant rejection was a contributing factor.

The appellant has alleged that the diabetes and heart disease 
which lead directly to the Veteran's death were related to 
his exposure to herbicides in Vietnam.  Type II diabetes 
mellitus is a currently listed presumptive condition under 
38 C.F.R. § 3.309, and the Secretary of Veterans Affairs has 
proposed adding hypertension and ischemic heart disease to 
that list.  The regulation has not yet been promulgated to do 
so, and a stay has been imposed with respect to claims of 
service connection for the proposed additions.

However, the stay applies only to decisions based upon 
presumptive service connection.  VA may, and should, proceed 
to develop and adjudicate claims of service connection on 
other theories of entitlement.  The claims file has therefore 
been reviewed to determine if action may be taken regardless 
of the pending regulatory change.

The RO has obtained the Veteran's treatment records from May 
2000 to April 2002, and from August 2003 to October 2003.  No 
records from April 2002 to August 2003, during which time the 
Veteran underwent his heart transplant and developed 
diabetes, are contained in the claims file.  Further, no 
records from October 2003 to the Veteran's death in August 
2004 have been obtained.

These missing records are vital to a full and fair 
adjudication of the appellant's claims.  VA cannot determine 
the probative value of the statements of private doctors 
regarding the etiology of diabetes when the records showing 
when steroid use began and when diabetes was diagnosed are 
not of record.  Further, the heart condition listed upon the 
death certificate represents a change of diagnosis from that 
treated prior to the transplant, and the basis and propriety 
of that change cannot be determined in the absence the 
missing medical records.

A remand is required to obtain complete medical records.  The 
claim for eligibility for Dependents' Education Assistance 
benefits is inextricably intertwined with the issue of 
service connection for the cause of death, and cannot be 
resolved while that matter is pending.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the appellant and ask her to 
identify all medical care providers for 
the periods of April 2002 to August 2003, 
and October 2003 to August 2004.  Request 
a VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for all 
private care providers identified.

2.  Take appropriate action to obtain all 
medical records identified by the 
appellant from private or VA sources.  
Inform the appellant that in the 
alternative she may obtain and submit the 
requested records herself.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If either of the 
benefits sought remain denied, issue an 
SSOC and provide the appellant and her 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

